DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because Fig. 1 contains contain foreign text.  
The drawings are further objected to because Detail 12 in Fig. 3 is not a through-opening as described in the specification (see annotated figure below).
        
    PNG
    media_image1.png
    371
    572
    media_image1.png
    Greyscale

The drawings are still further objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
more than one through-opening
the apron top roller being formed by the first top roller
the through-opening being at a smaller distance from the second top roller than from the apron top roller (because the apron top roller being formed by the first top roller is not shown)
the through-opening formed at an opposite end of the apron cage to the second top roller
the through-opening being formed as a slot extending transversely to the fiber band transport direction.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5, 8, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to Claims 2-5, the phrase the through-opening is unclear.  Claim 1 recites at least one through-opening, but Claims 2-5 only address one through-opening.  As such, the number of through-openings in Claims 2-5 is unclear.  It is also unclear whether all through openings must be able to satisfy Claims 2-5, or only one of the through-openings.
In regards to Claim 5, the phrase between the side edges thereof lacks proper antecedent basis.  What edges?  Of the fiber band?  Of the through-opening? 
In regards to Claims 8 and 10, there are several instances of referring to already disclosed/recited elements as newly introduced elements (for example; lines 2-3: the apron cage, line 9: an apron cage).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 is/are rejected, to the degree definite, under 35 U.S.C. 103 as being unpatentable over Sandelin (2659936).
Sandelin teaches a drafting system unit for a drafting system (Figure 1) of a spinning machine, the drafting system unit having, in a fiber band transport direction (R) (from right to left in Figure 1), a first top roller (Detail 1) and a second top roller (Detail 5) spaced apart therefrom, which are provided for drafting a fiber band (Detail 7), transported from the first to the second top roller, in cooperation with accordingly assigned bottom rollers (Details 2, 6), the respective axes of rotation of the first and second top roller extending transversely to the fiber band transport direction (R), 
characterized in that
an apron cage (Detail 9) to which negative pressure can be applied is arranged between the first roller pair and the second roller pair for guiding an air-permeable apron (Detail 8 with Details 10) in circulation jointly around the apron cage and an apron top roller, the apron top roller being formed by the first top roller or by a third roller (Detail 4) that is assigned to the apron cage, and the apron cage having at least one through-opening (Figure 8, Details 32), to which negative pressure can be applied (via Detail 11), for applying suction air to the fiber band running between the first and second top roller, through the air-permeable apron.

In regards to Claim 2, Sandelin teaches that in the fiber band transport direction (R), the through-opening is at a smaller distance from the second top roller than from the apron top roller (if there are multiple through-openings as shown, one will be closer to the second top roller than the apron roller).
In regards to Claim 3, Sandelin teaches the through-opening is formed at an opposite end of the apron cage to the second top roller (if there are multiple through-openings as shown, one will be formed at an opposite end of the apron cage to the second top roller).
In regards to Claim 4, Sandelin teaches the through-opening is formed as a slot extending transversely to the fiber band transport direction (R) (In Figure 8, details 32 have a length that extends with the fiber transport direction, but the width extends transversely to this).
In regards to Claim 5, Sandelin teaches the through-opening is arranged so as to face the fiber band between the side edges thereof (Figure 8 shows the through-opening, Figure 1 shows facing the fiber band).

In regards to Claims 7 and 8, Sandelin obviously teaches the device as described above, with the top and bottom rollers forming pairs (Figure 1).
In regards to Claims 9 and 10, Sandelin also teaches a method of using the fiber band compression device for compressing, as described above, within a drafting system (Figures 1, 2; Column 3 line 69 - Column 4 line 25).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See of Record.
Specifically, Camozzi (20010049862) and Stahlecker (6170126) teach structures at least similar to that of the apron cage where an already provided roller is used instead of an additional third roller.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shaun R Hurley whose telephone number is (571)272-4986.  The examiner can normally be reached on Monday thru Friday, 8:00am - 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571) 272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAUN R HURLEY/Primary Examiner, Art Unit 3732